Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US 20160103186 in view of Aoshima et al. US 20100185405.
 Regarding claims 1 and 6 [the apparatus of claim 1 is seen to encompass the method of claim 6 and thus treated the same for purposes of itemization], Hong discloses a direct current (DC) converter disposed between a main battery and a sub-battery, the DC converter [Figs. 5-7; Integrated DC/DC converter 200] comprising: 
a conversion unit [Figs. 5-7, first DC/DC converter 202, or second DC/DC converter 204, par. 0037] configured to convert an output voltage of the main battery [electrochemical energy storage apparatus 22, e.g. another lithium ion battery pack per par. 0039] into a charging voltage of the sub-battery [Figs. 6-7, electrochemical energy storage apparatus, such as another lithium ion battery pack per par. 0035. Par. 0049]; and 

Aoshima discloses: an ambient temperature [refer to Fig. 9 flowchart; S4 measure battery temperature] of the sub-battery [Fig. 2, equivalently battery 1000, par. 0043], calculate an impedance of the sub-battery [Fig. 9, S3 battery resistance value calculation] by using the charging voltage [Fig. 9, S1 measure battery voltage] and the charging current [Fig. 9, S2 measure battery current], and determine a condition of the sub-battery [Fig. 9, S12 determine battery life] by using the ambient temperature [Fig. 9, S4] and the impedance [Fig. 9, S3. Pars. 0024, 0151, 0153-0155].
Hong and Aoshima are analogous lithium battery power systems charged by DC converters in electric vehicles [See Hong, par. 0040; see Aoshima par. 0043]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the functionality of battery life determination, as taught by Aoshima, into Hong’s Integrated DC-DC converter and battery control system, for the benefit of accurately determining the life [and thus replacement time] of Hong’s battery [e.g. the electrochemical energy storage apparatus, such as another lithium ion battery pack, as cited above] while taking into account the heating state of the battery and consequent changes to battery resistance value [i.e. “impedance”].

Regarding claim 3, the combination of Hong and Aoshima disclose the DC converter of claim 2, wherein the monitoring unit further comprises a storage configured to store the determination table [Aoshima: pars. 0009, 0010].
Regarding claims 4 and 8, the combination of Hong and Aoshima disclose the DC converter of claim 2, wherein the measurer measures voltages at both ends of a capacitor which is provided in the DC converter [Hong: Fig. 8, capacitor C1 inside boost converter 204.  Note that converters 202 and 204 are of the same type, par. 0037] and is connected to the sub-battery in parallel [Hong: par. 0036. Aoshima: par. 0034, 0059].
Regarding claims 5 and 9, the combination of Hong and Aoshima disclose the DC converter of claim 1, wherein the determiner calculates and provides a value of the charging current of the sub-battery as a rate representing a degree of aging of the sub-battery [Aoshima: pars. 0009, 0010 the change pattern is affected by aging of the battery].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140125284, US 20160052505, US 20180301986 and US 20120306450 pertain to battery charging systems chargeable via DC-DC converters, with current and voltage monitoring used to effectuate charge control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859